As Filed with the Securities and Exchange Commission on September 1, 2010. File No. 811- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940, as amended, and in connection with such notification of registration submits the following information: Name: ASGI AGILITY INCOME FUND Address of Principal Business Office (No. & Street, City, State, Zip Code): c/o ALTERNATIVE STRATEGIES GROUP, INC., 401 South Tryon Street, Charlotte, NC 28202 Telephone Number (including area code): (866) 440-7460 Name and address of agent for service of process: Lloyd Lipsett, Wells Fargo Law Department, J9201-261, 200 Berkeley Street, Boston, Massachusetts 02116 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES|X|NO|| SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, as amended, the undersigned has caused this Notification of Registration to be duly signed on its behalf in the City of Charlotte and the State of North Carolina on the 1st day of September, 2010. ASGI AGILITY INCOME FUND By:/s/ Adam Taback Adam Taback President
